Citation Nr: 0016223	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1970 and from February 1972 to July 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, with assignment of a 50 percent disability rating.  

The appellant appeared at a hearing held at the RO on March 
27, 1998.  A transcript of that hearing has been associated 
with the record on appeal.

In May 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

This case was before the Board previously in September 1999 
when it was remanded for additional development, including 
obtaining VA medical records and a complete VA examination, 
and the issuance of a supplement statement of the case in 
accordance with the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119 (1999).  The requested development has been 
completed.



FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
the appellant's claim.

2.  Since December 12, 1996, the appellant's PTSD has been 
manifested by near continuous depression, unprovoked 
irritability, difficulty adapting to stressful circumstances, 
and difficulty establishing and maintaining effective 
relationships.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for a 
higher disability rating for PTSD, and VA has satisfied its 
duty to assist him in development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating of 70 percent, and 
no more, for service-connected PTSD have been met since 
December 12, 1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In July 1996 the appellant was evaluated as a patient at a VA 
hospital for PTSD.  The appellant complained of chronic 
anxiety in the form of insomnia, irritability, physiological 
response to reminders, avoidance of reminders and thoughts, 
increased startle response, poor concentration, nightmares, 
intrusive thoughts, and frequent hypnagogic hallucinations.  
His symptoms were complicated by additional symptoms of 
chronic delusions, positive thought insertion, and 
questionable thought withdrawal.  He denied auditory 
hallucinations except those based on actual remembered 
events.  He also related a history of limited symptoms of 
panic attacks.  The appellant stated that he had very limited 
social interaction.  He stated that he had been involved 
recently in a church and church activities.

The examiner noted that the appellant was alert, cooperative, 
and well-kempt.  The appellant made good eye contact.  His 
affect was flat, constricted, and unrelated.  His thought 
process was occasionally perseverative and frequently 
tangential.  The appellant reported delusions but no 
hallucinations, illusions, suicidal ideation, or homicidal 
ideation.  He was oriented to person, place, time, and 
situation.  The diagnoses were rule out PTSD, chronic 
psychosis, and alcohol dependence in remission.

From July to September 1996, the appellant was treated at a 
VA hospital for PTSD.  The relevant points of the appellant's 
medical history were noted to be that he met the criteria for 
chronic PTSD with arousal symptoms greater overall than re-
experiencing symptoms; that he had a history of panic 
episodes, rule out stimulus related, likely "limited" 
symptoms at best; that he had a history of auditory 
hallucinations, delusions, auditory perceptions, thought 
broadcasting, and thought withdrawal, not associated with 
affective changes, and that he had a history of mixed 
substance dependence, in remission.

The appellant was alert and cooperative.  He was well-kempt 
and made good eye contact.  His affect was flat, constricted, 
and unrelated.  His thought processes were tangential and 
over-inclusive.  His thought content included delusions.  He 
had no hallucinations, no illusions, no suicidal ideations, 
and no homicidal ideations.  He was oriented to person, 
place, time, and situation.  The appellant was noted to have 
impaired family relationships and impulsive, inappropriate 
expression of feelings.  He had re-experiencing and avoidance 
symptoms, sleep disturbances, and a history of substance 
abuse.  It was noted that, in spite of the appellant's 
significant progress in learning to cope with his symptoms of 
PTSD, his symptoms of PTSD were chronic and severe.  The 
diagnoses included chronic PTSD and chronic schizophrenia, 
paranoid-type.

In October 1996 the appellant was treated as a VA outpatient.  
No ill effects were noted from his medication.  He denied any 
psychotic symptoms.

In November 1996, the appellant denied any current psychotic 
symptoms.  His symptoms were noted to be stable.

In a December 1996 statement, the appellant reported that he 
had not been employed for longer than three months at any 
time since his discharge from his second period of service.  
He stated that he was unable to get along with people.  He 
stated that he occasionally did "odd jobs," raked leaves, 
or collected cans.  He stated that he heard mortar and 
helicopter noises and saw faces from Vietnam.  He stated that 
noise and sudden movements irritated him.  He stated that he 
had never been married and had no children.

In a December 1996 statement, the appellant's brother 
described the appellant's behavior before and after his 
military service.  He stated that, in recent years, the 
appellant stayed at home by himself.  The appellant's brother 
added that the appellant had recently become involved in 
church.

In a December 1996 statement, a friend of the appellant 
stated that the appellant performed "odd jobs" for him.  He 
explained that the appellant was unable to get along with 
other people.  He stated that the appellant's behavior drove 
others away.  He stated that the appellant refused to work 
with other people and that the appellant preferred to be 
alone.  The appellant's friend added that the appellant had 
difficulty controlling his temper.  He stated that the 
appellant thought that the world was "out to get" him.

In a January 1997 statement, the appellant stated that he had 
been unemployed since 1984.  He stated that he occasionally 
did "odd jobs" for a friend of his when he was able to 
tolerate it.  He stated that his friend and his brother 
helped him to pay his bills.  He stated that he lived in his 
friend's home.

In February 1997, as a VA outpatient, the appellant related 
decreased socialization.

In March 1997 the appellant was referred by the VA Vet Center 
for a psychological evaluation by a private psychologist.  
The evaluation was conducted over three separate appointments 
in March 1997.  For the initial appointment, the appellant 
was well-groomed.  He wore clean pants covered with paint 
stains, an old flak jacket, and tennis shoes.  He related in 
a calm, fairly alert, pleasant, but weary way.  His eye 
contact was poor.  He expressed himself in a vague, 
stereotyped, and repetitious manner.  His speech became 
disjointed at times.  He expressed suicidal disgust ('Is it 
worth it all?  I'm tired.') but with no plans or intention.  
He denied any homicidal thoughts or urges.  He denied 
hallucinations and expressed no obvious delusions.

The appellant complained that he was unable to deal with 
people, including his family.  He stated that news irritated 
him.  He stated that he was unable to sleep.  He stated that 
he spent time alone and that he did not go out much.  He 
stated that nobody cared for anybody.  He added that he did 
not trust anybody.  He stated that he often did not fall 
asleep until 2:00 a.m. or 3:00 a.m. but that he frequently 
woke up before 4:00 a.m.  He stated that he napped during the 
day.  He presented other symptoms of depression and/or 
disorganized or marginal lifestyle, such as no regular meals, 
irritability, restricted interest, lack of initiative or 
push, loss of concentration, poor appetite, and suicidal 
disgust.  He presented also a history of volatility or 
explosive outbursts.

The appellant presented further symptoms of PTSD, including 
nightmares, hypervigilance, hearing transient voices, and 
"see[ing] things" such as a buddy's eye popping out of his 
head.  The appellant stated that he kept to himself.  He 
stated that his brother visited him approximately once per 
week and that he had a friend who visited him approximately 
every other day.  He stated that he occasionally traveled to 
the country "at his grandfather's across the river."  He 
was otherwise socially isolated.  He stated that he spent his 
time sitting in his house, watching television, taking a 
walk, looking out the window, or listening to music.  He 
stated that he tried to read but had difficulty 
concentrating.  He stated that his friend occasionally 
provided work for him mowing a lawn or raking leaves.  He 
stated that his friend shopped for him or took him to the 
store late at night.  He stated that his friend paid his 
bills or took him "to the window" to pay directly.  The 
diagnoses included chronic PTSD and chronic major depression, 
in partial remission.

In March 1997 the appellant was treated as a VA outpatient.  
The examiner noted some increase in suspiciousness and 
auditory hallucinations.  The appellant's medication was 
increased.

In May 1997 it was noted that the appellant's suspiciousness 
had decreased and that he had no delusions or hallucinations.

In July 1997 it was noted that the appellant related a 
decrease in social interaction.  The examiner noted that this 
was secondary to suspiciousness and not due to increased 
anxiety or mood symptoms.  The appellant complained also of 
vague feelings of passivity similar to previously reported 
delusions.

In September and November 1997, it was noted that the 
appellant's PTSD was unchanged.

At a hearing before the RO on March 27, 1998, the appellant 
testified that he had been treated by a clinical 
psychologist.  He stated that he sought treatment because he 
had had difficulty sleeping.  He explained that he was 
essentially homeless.  He stated that a friend of his 
occasionally allowed him to work for him but that he was 
essentially unemployed.  He stated that noises agitated him.  
He stated that he was unable to deal with anything.  He 
stated that he had not worked regularly since 1983 or 1984.

He stated that he had participated in a VA inpatient 
treatment program.  He stated that he had "pretty bad" 
nightmares.  He stated that he had flashbacks of bodies with 
eyeballs dropping out of them.  He stated that the smell of 
diesel fuel triggered flashbacks.  He stated that he had 
never been married.  He stated that his friend took him to 
pay bills and purchase groceries.  He stated that he shopped 
for groceries at night.  He stated that he also had a brother 
to whom he was able to talk.  The appellant stated that he 
did not trust people.  He stated that he had difficulty 
concentrating.  He stated that he thought constantly about 
his experiences in Vietnam.  He stated that he preferred to 
be alone.  He stated that he was unable to speak with other 
people.

In July 1998 the appellant's medications were evaluated.  His 
psychotic symptoms were noted to be in good control.  His 
PTSD symptoms were noted to be chronic and stable.

At an August 1998 VA psychological examination, the appellant 
complained that he was unable to cope with any problems, that 
he could not get along with people, and that he was unable to 
focus on anything.  He also complained of significant 
problems with sleeping.  He stated that had nightmares every 
night of eyeballs and a face being blown up.  He stated that 
the nightmares woke him and that he was unable to return to 
sleep.  He complained of numerous intrusive thoughts.  He 
explained that the war seemed to be on his mind constantly.  
He explained that he was unable to focus his attention 
because he always thought about mortars and bodies.  He 
stated that he was easily startled by any little noise.  He 
stated that he was unable to tolerate even people talking.  
He stated that he was unable to deal with crowds and did not 
go to restaurants or stores.  He stated that he avoided 
watching war movies and that he did not like Vietnamese-
Americans.  He stated that he lived alone and spent most of 
his time in his home with his doors locked.  He stated that 
he had begun painting his house but had not completed the 
work.  He stated that he was trying to establish a 
relationship with a woman but had had a hard time talking to 
her.  He complained that she tried to get too close.  He 
stated that he went to church occasionally but that he sat in 
the back.  He explained that he was uncomfortable around 
people.

The examiner noted that the appellant was casually groomed.  
Eye contact by the appellant was virtually nonexistent during 
the examination.  The appellant appeared anxious and 
depressed.  The appellant's speech was somewhat dysfluent.  
His affect was constricted.  The predominant moods were 
anxiety and depression.  The appellant's thought processes 
and associations were logical and tight.  No loosening of 
associations was noted.  No confusion was noted.  No gross 
impairment of memory was observed.  The appellant was 
oriented in all spheres.  The appellant did not complain of 
hallucinations.  No delusional material was noted during the 
examination.  The appellant's insight was limited.  His 
judgment appeared to be adequate.  He reported some suicidal 
ideation but denied any intent.  He denied homicidal 
ideation.  The examiner diagnosed chronic PTSD.  He assigned 
a Global Assessment of Functioning [GAF] score of 42.

Medical records, dated from October 1998 to March 1999, from 
a private psychologist, employed by VA on a contract basis, 
indicate that he treated the appellant on a biweekly basis.

In October 1998 the psychologist noted that the appellant had 
tried to communicate more openly and honestly with his 
girlfriend, resolve conflicts, and negotiate differences.  
The appellant had also been more adaptive about getting out 
or being more active by trying to go to the grocery store 
late at night; finding small, uncrowded restaurants; taking 
rides in the country; and attending church events but 
slipping away before the "mixing it up" began.

In December 1998 the psychologist noted that the appellant 
continued to be marginally adjusted, such as being socially 
avoidant, experiencing dysphoric episodes, and disruptive 
waxing of his PTSD symptoms.  The appellant reported that he 
was engaged to be married but that that had exacerbated 
problems of distance and intimacy with his fiancée.  He 
stated that he had stayed in touch with other veterans whom 
he had met in VA aftercare programs.  The psychologist opined 
that, although the appellant had made modest but significant 
improvement, he was still not in a full or even good, lasting 
remission and that his psychosocial adjustment was still 
marginal and tenuous.

In March 1999 the psychologist noted that the appellant had 
been on a fairly even keel.  The appellant did report that he 
felt that he was destabilizing or starting to lose control 
when he married over the holidays, because he was unable to 
cope with the wedding, relatives visiting, the radical change 
in lifestyle, and the holidays.  The psychologist noted that 
the appellant tended to have episodic, transient depressive 
episodes or episodes of exacerbated PTSD and depression and 
that the appellant was susceptible to cumulative stress.  The 
psychologist noted also that the appellant had been having 
major adjustment problems in his marriage because of 
ambivalence and, perhaps, stubbornness or passive-
aggressiveness as far as accepting even simple demands when 
he was "not in the mood" to do something.  The psychologist 
noted that the appellant had overcome somewhat his 
generalized alienation as shown not only by his marrying but 
also by his attending church.  The psychologist added that 
the appellant sat in the back of the church and slipped out 
after the sermon before anyone could greet him.

VA medical records indicate that from March 9, 1999, to April 
2, 1999, the appellant was hospitalized for treatment of 
PTSD.  It was noted that the appellant met the criteria for 
PTSD with predominant re-experiencing symptoms but that this 
was complicated by his other significant psychiatric 
condition.  It was noted that the appellant had a chronic 
history of psychotic symptoms dating to late adolescence.  
These symptoms were not significantly present at the time of 
the hospitalization.  The appellant presented with more 
negative symptoms, such as apathy, poverty of emotion, and 
poverty of speech.  It was also noted that the appellant had 
a history of mixed substance abuse but that it was in full 
remission.  It was also noted that the appellant had been 
married since January 1999 but that marriage had been 
difficult for him because of the increased social proximity 
required of him.  The appellant was noted to be highly 
motivated to participate in treatment.  On the discharge 
report, a VA psychiatrist noted that, although the appellant 
appeared to benefit from participating in the treatment 
program, the appellant's symptoms of PTSD were considered 
severe and chronic in nature.  The appellant was assigned a 
GAF score of 45.

A recreational therapy assessment of the appellant was 
conducted in March 1999.  The appellant reported that he 
enjoyed watching television but did not have other interests 
or hobbies.  He was alert and oriented to person, place, 
time, and situation.  He reported some problems with short-
term memory and concentration.  He denied auditory or visual 
hallucinations.  He did report nightmares.  He was able to 
make appropriate choices related to developing and 
maintaining a healthy lifestyle.  He had some insight 
regarding his PTSD symptoms and was able to understand and 
process abstract thoughts or ideas.  He initiated 
conversations with the staff and his peers.  He avoided 
social functions and reported difficulty interacting with 
others.  He stated that he had a limited social support 
system but relied on his family for support.  He stated that 
in social situations he felt uncomfortable and felt the need 
to leave as soon as possible.  The appellant stated that he 
did not trust other people.  He acknowledged problems with 
anger control and angry outbursts.

At a March 15, 1999 occupational therapy assessment, the 
appellant reported that he had worked in the past as a 
carpenter.  The examiner noted that the appellant received 
Social Security Disability compensation.  The appellant 
identified his strength as being able to work with tools and 
his weakness as not being able to focus on one thing.  He 
stated that he had an interest in reading.  He stated that 
the last time he had had fun was three years previously.  He 
stated that he had isolated himself from others and that he 
had no friends.

From April to June 1999 the appellant participated in a ten-
week PTSD outpatient treatment program.

In April 1999 the appellant reported that negative symptoms 
continued to interfere with his marriage.  He explained that 
he did not like to be touched.  He stated that this symptom 
had been present for a very long time.

On May 12, 1999, the appellant reported that he and his 
spouse had visited friends of theirs.  He stated that he 
found the friends pleasant and enjoyed himself.  He stated 
that he was able to stay much longer than he had expected.

At the May 20, 1999 hearing, the appellant reported that he 
had been treated by a clinical psychologist who was on a 
contract basis with VA.  The appellant opined that his 
symptoms had worsened over the past two years.  He stated 
that he had twice been through VA inpatient treatment 
programs, once in 1996 and once recently.  He stated that he 
had married recently but that his spouse had already 
separated from him.  He complained of daily flashbacks, 
inability to sleep and inability to concentrate.  He reported 
that, although he had last worked regularly in 1982, he was 
not receiving Social Security Disability compensation.  He 
attributed his inability to work to intolerance of other 
people, whom he did not trust.  He reported work as a truck 
driver in the past.  He stated that he had enrolled in his 
second period of service because he had been unable to cope 
as a civilian.  He stated that he tried to attend church 
regularly.  He stated that he was unable to be around crowded 
places such as restaurants.  He stated that he watched his 
house with a gun and that he would prefer to stay in the 
hospital forever, which he felt was the only way he could 
succeed with a treatment program.  He stated that he was 
unable to handle stress and had panic attacks all of the 
time.  He preferred to be by himself when he was not in 
treatment.  He said he had no children and that he did not 
participate in any veterans' organizations.

As a VA outpatient, in May 1999, the appellant discussed 
problems with his marriage.  He stated that the problems 
included a lack of desire for social interaction and sexual 
contact.  No severe depressive symptoms were seen.

At a November 1999 VA psychological examination, the examiner 
noted that the appellant was followed at the VA mental 
hygiene clinic.  The appellant complained that he was unable 
to cope or to get along with or deal with people.  He 
complained of nightmares every other night involving people 
he had served with being blown up.  He woke from the 
nightmares sweaty and nervous.  He complained also of 
numerous intrusive thoughts about the war.  He stated that he 
often felt as though someone was going to get him.  The 
intrusive thoughts could be stimulated by noises or the smell 
of gas.  He startled easily and still occasionally hit the 
ground.  Crowds made him very uncomfortable, and he did not 
go to restaurants.  He went to stores late at night.  Prior 
to their separation, his spouse went shopping for him.  He 
avoided watching war movies because they triggered memories, 
and he could not tolerate Vietnamese-Americans.

The appellant reported having been married for eight months 
and separated for the past two or three months.  He was 
unable to show affection.  He said that he had not worked 
since 1983 and that he had problems being around and dealing 
with people.  He spent most of his time sitting on his back 
porch looking out.  He occasionally walked around the block 
but did not visit with anyone.

The examiner noted that the appellant was casually groomed 
and that he conversed readily.  His eye contact was limited.  
He appeared rather dysphoric and anxious.  He clothes were 
stained.  His speech was occasionally dysfluent.  The 
predominant mood was one of depression, and affect was 
appropriate to content.  The appellant's thought processes 
and associations were logical and tight.  No looseness of 
associations or confusion were noted.  He was oriented in all 
spheres.  Some memory impairment was noted.  No psychotic 
symptoms, other than a slight paranoid flavor, were noted.  
The appellant's insight was somewhat limited.  His judgment 
was adequate.  The appellant reported some suicidal ideation 
but denied any intent.  He denied any homicidal ideation.  
The examiner diagnosed chronic PTSD and assigned a GAF score 
of 45.  The examiner opined that the appellant displayed 
severe impairment in social and vocational adaptability as a 
direct consequence of PTSD.  The examiner noted that, 
although the appellant had been diagnosed previously with 
schizophrenia, his medical records generally indicated that 
the schizophrenic symptoms had either been controlled well by 
medication or were not apparent for unspecified reasons.  The 
examiner had not seen any significant evidence of 
schizophrenia during the examination.  He stated that, given 
the appellant's history of involvement in social activities 
during high school, it was unclear to what extent his current 
isolation could be attributed to anything other than PTSD.  
The examiner attributed most of the appellant's symptoms to 
PTSD rather than any other diagnosis.


II.  Legal Analysis

The appellant appealed the initial assignment by the RO of a 
50 percent rating for his service-connected PTSD.  
Accordingly, his claim for an initial rating in excess of 50 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO has provided VA examinations to the 
appellant.  There is no indication of additional medical 
records that the RO failed to obtain.  Although it was noted 
in March 1999 that the appellant received Social Security 
Disability compensation, the appellant denied this at the May 
1999 hearing.  Therefore, no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Further, the RO's efforts have complied with the 
instructions contained in the September 1999 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  See Fenderson, 12 Vet. App. 119.

The December 1999 SSOC cited the applicable law and 
regulations and included an adequate discussion of the basis 
for the RO's assignment of an initial disability evaluation 
for the service-connected disability.  The SSOC indicated 
that all the evidence of record at the time of the April 1998 
rating decision was considered in assigning the original 
disability rating for the appellant's PTSD.  The RO did not 
limit its consideration to only the recent medical evidence 
of record, and did not therefore violate the principle of 
Fenderson.  The RO considered whether the facts showed that 
the appellant was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.

Thus, the RO has complied with Fenderson in its adjudication 
of the appellant's claim.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (1999).  For a claim where the 
appellant has disagreed with the original rating assigned for 
a service-connected disability, it is necessary to determine 
whether he has at any time since his original claim met the 
requirements for a higher disability rating.  See Fenderson, 
12 Vet. App. 119.  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award of service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1999).  In this case, the RO 
has assigned a 50 percent disability rating as of December 
12, 1996, the date of the appellant's reopened claim of 
entitlement to service connection for PTSD.  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 
4.130 (1999).  The criteria for the 50, 70 and 100 percent 
ratings are as follows:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1999).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1999).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

The medical evidence shows assignment of GAF scores ranging 
from 42 to 45 since December 12, 1996.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).

Although the appellant's symptoms fit the criteria for the 50 
percent disability rating, such as disturbances of mood and 
motivation, flattened affect, and circumstantial, 
circumlocutory, and stereotyped speech, the Board concludes 
that the overall disability picture more nearly approximates 
the 70 percent criteria than the 50 percent criteria.  
38 C.F.R. § 4.7 (1999).

Since December 12, 1996, the appellant's PTSD has been 
manifested by near continuous depression, unprovoked 
irritability, difficulty adapting to stressful circumstances, 
and difficulty establishing and maintaining effective 
relationships.  The appellant's speech has been described at 
times as dysfluent and disjointed, although not illogical.  A 
depressed mood has been noted at the majority of the 
evaluations of the appellant, and it has clearly affected his 
ability to function independently, appropriately and 
effectively, as he does not go to shop by himself or during 
the day, and he remains for apparently substantial periods of 
time alone and inactive.  The appellant has consistently 
reported difficulty controlling his temper and an inability 
to tolerate other people.  At the November 1999 VA 
psychological examination, the examiner noted that the 
appellant displayed severe impairment in social and 
vocational adaptability.  Although the appellant did begin 
dating and eventually marry, the relationship failed, 
reportedly because of the appellant's difficulty in showing 
affection and his lack of desire for contact.  The appellant 
does have and maintain relationships with his brother and his 
friend in whose home he lived, so he is not entirely unable 
to maintain relationships, but lacking that one criterion of 
those required for a 70 percent evaluation is not 
determinative.  In order to evaluate his PTSD as 70 percent 
disabling it is only required that his disability more nearly 
approximate the criteria for that rating than for the lower 
rating.  38 C.F.R. § 4.7.  The appellant also demonstrated 
some neglect of his personal appearance in that some 
examiners have described him as casually-groomed and have 
noted that his clothes were stained.

The evidence does not more nearly approximate the criteria 
under the rating schedule for a 100 percent evaluation.  
Although the appellant has complained of hallucinations and 
delusional material was noted in 1996, he has had several 
examinations where he did not complain of hallucinations and 
where no delusional material was noted; therefore, these 
symptoms cannot be described as "persistent."  He is able 
to perform limited work and to have limited social 
interaction without demonstrating grossly inappropriate 
behavior.  He has not presented a persistent danger of 
hurting himself or others.  Although he has reported impaired 
impulse control and suicidal ideation, he has denied 
homicidal ideation and suicidal intent.  There is no evidence 
of an intermittent inability to perform activities of daily 
living including personal hygiene.  He has been fully 
oriented to time and place at all examinations.  Although the 
appellant has reported some impairment of short-term memory, 
there is no evidence of memory loss for his own name or those 
of close relatives.  The appellant's overall disability 
picture does not more nearly approximate the criteria for a 
100 percent disability rating.  Accordingly, the 
preponderance of the evidence is against assigning a 100 
percent evaluation.

The Board finds that the evidence supports a 70 percent, but 
no higher, evaluation for PTSD.  38 C.F.R. §§ 4.3, 4.7 
(1999).  Further, the evidence shows that, although the 
appellant's physicians have noted that his PTSD has improved 
since 1996, within the rating criteria of the Schedule, the 
appellant has met the criteria for the 70 percent evaluation 
since the initial grant of service connection.



ORDER

Entitlement to a disability rating of 70 percent, but no 
more, for PTSD is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


